PER CURIAM.
The plaintiff wife appeals from an order modifying the divorce decree. The issue in dispute was the defendant husband’s obligation to pay an indebtedness. The trial court held that the husband’s obligation had been extinguished. Some exhibits received in evidence at the hearing may have assisted in deciding this matter; however the exhibits were not made part of the record. The husband testified that he made the required payments upon this debt until *516the plaintiff’s attorney wrote him that the indebtedness had been paid in full by the plaintiff. This was not contradicted by any evidence in the record.
The order is affirmed.